                        Case 1:21-cv-00925-KPF Document 14 Filed 07/15/21 Page 1 of 3




                                                         Trr   Grry oF NEW Yonr
GBORGIA M. PBSTANA                                      Law Dnp.q.nrMENT                                            LAWRDNCE J. PROI'ETA
Ac   ting Corporation Counse I                               IOO   CHURCH STREET                                                       se I
                                                                                                                   A ssi s ta n t Corporali otr Coun
                                                             NEWYORK,NY       lOOO7                                        Phone: (212) 356-2630
                                                                                                                           Lprofeta@law.nyc.gov


                                                                                                                  July 15,2021

             BY ECF'
             Honorable Katherine Polk Failla
             United States District Judge,
             Southern District of New York
             40 Foley Square
             New York, New York 10007

                                     Re                       New York
                                                       2l-cv-00925-KPF
             Dear Judge Failla:

                        I
                       am an Assistant Corporation Counsel in the office of Georgia M. Pestana, Acting
             Corporation Counsel of the City of New York, attorney for defendants New York City
             Department of Education ("DOE") and Richard Carranza (collectively "DOE Defendants"). I
             write to respectfully request a pre-motion conference regarding the DOE Defendants' intention
             to move to dismiss the Amended Complaint. From what I understand, Defendant United
             Federation of Teachers ("UFT") will also be seeking a pre-motion conference with respect to
             their anticipated motion to dismiss.

             Summary of Plaintiff         s   Amended Complaint and Defendants' Proposed Motion

                        The Amended Complaint (ECF Dkt. No. 12) purports to allege claims under                                      the
             Fourteenth Amendment for denial of Due Process, under the First Amendment on a Stigrna Plus
             theory, "and those parts of the New York State Constitution which similarly apply with like
             language," New York Correction Law $ 725, New York State Executive Law Article l5 Section
             290 et seq., New York Labor Law Section 740, New York State Constitution Article 1, Section
             6, and the Administrative Code ofthe City ofNew York, Section 8-107(1)(a).r

                   Plaintiff was a teacher with the DOE from 1992 to her termination in June 2018. See Arn.
             Compl. fl l6 and l22.Prior to hertermination, plaintiff was served with disciplinary charges for
             misconduct, including "alleged failure to appear at one parent teacher conference... alleged

             I
               Although the plaintiff indicates in paragraph I of the amended complaint that she is proceeding with these claims,
             a reading of the amended complaint indicates she is only alleging claitns under the Fourteenth Arnendment, First
             Amendment, and New York Labor Law Section 740.
        Case 1:21-cv-00925-KPF Document 14 Filed 07/15/21 Page 2 of 3




failure to attend eight professional development meetings, and her alleged failure to punch her
timecard on three occasions." See id. at I24. In accordance with New York Education Law
3020-a, the disciplinary charges were the subject of an arbitration hearing that was held on
March 27 , April g, 16,20,25 and 30,2018. After evaluating the evidence presented, the Hearing
Officer rendered a decision on June 1,2018, and determined that the appropriate penalty was the
tennination of plaintiff s employment. See id at flfl 28-30.

        Pursuant to CPLR Article 75, plaintiff then appealed the decision of the Hearing Officer.
On February 25, 2079, Justice John Kelley of the New York County Supreme Court denied
plaintiff s challenge and upheld the determination of the Hearing Officer. See id atl32 and fl 33.

       In November 2020, plaintiff commenced this action in New York State Supreme Court,
which was removed to this court on February 4,2021. See id at fl 35 and fl 36.

Plaintiff   s   Due Process Claim under 42 U.S.C. S 1983

        To state a $ 1983 clairn foran alleged violation of dueprocess, aplaintiff mustshowthat
(l) she possessed a liberty, or property interest protected by the Constitution, or federal statutes;
 and, (2) she was deprived of that liberty or property interest without due process. See
Ciambriello v. County of Nassau,292F.3d307,3l3 (2dCir.2002). The Second Circuit has held
that "the Due Process Clause of the Fourteenth Amendment is not violated even when a state
employee intentionally deprives an individual of property or liberty, so long as the State provides
a meaningful post[-]deprivation remedy." See Hellenic Am. Neishborhood Action Comm. v.
City of New York, 101 F.3d 877, 880 (2d Cir. 1996), cert. denied, 521 U.S. ll40 (1997). "The
availability of a post-deprivation Article 75 proceeding" is a meaningful post deprivation
remedy, therefore "provides sufficient due process." DePrima v. City of N.Y. Dep't of Educ., 12-
CV-3626 (MKB), 2014 U.S. Dist. LEXIS 37866, at*22 (E.D'N.Y' Mar.20,2014).

        Here, plaintiff was availed of the procedures afforded to teachers under New York
Education Law 3020, and thereafter unsuccessfully sought judicial review of the Hearing
Officer's determination pursuant to CPLR Article 75. Plaintiff had full due process.

Plaintiffs Stigma Plus Claim under the First and Fourteenth Amendments

        Plaintiff complains that a problem code was placed on her personnel file (Am. Compl. at
n n), and alleges that the DOE Defendants violated the First Amendment under a stigma plus
theory. Plaintiffls claim fails for several reasons.

        First, plaintiff does not have a stigma plus clairn because the alleged problem code
pertains to bn internal record of the DOE, and is not made public to potential
employers. See A rnrrn      Dcnrf o f .1,'^ lnlhITQ     f)icf I-EXI q 141416 al *35 S.D \T W Arrc
6, 202U citine White v. Cit)' of N.Y., 2014 U.S. Dist. LEXIS 123255, 2014 WL 4357466, at
*13 ("[B]ecause Plaintiff fails to allege facts indicating that the 'ineligible/inquiry' . . . list[ ] were
public to future employers, she fails to state a'stigma plus' claim").

        Second,     plaintiff does not have a cognizable claim because what she is complaining of is



                                                     2
       Case 1:21-cv-00925-KPF Document 14 Filed 07/15/21 Page 3 of 3




the fact that Defendant DOE's internal records accurately reflect the fact that Plaintiffs
employment was terminated.

Plaintiffs Intentional Infliction of Emotional Distress Claim

       Plaintifls claim for intentional infliction of emotionaldistress fails because as a matter of
public policy, it cannot be brought against a government body, such as the DOE. See Dillon v.
CiW of New York,26l A.D.2d34,41 (1st Dep't 1999); see Lauer v. City of New York,240
A.D.2d 543 (2d Dep't 1997). Even if Plaintiff was able to bring this claim, her claim fails to
meet the standard, as the conduct complained of must be "so outrageous in character, and so
extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as
atrocious, and utterly intolerable in a civilized community." Howell v. New York Post Co., 81
N.Y.2d 115,122 (1993).

Plaintiffs Remaining Claims

       Plaintifls claims for Breach of Contract and Fraud do not     appear to pertain to the DOE
Defendants.

        In any event, plaintiff s remaining claims also should be dismissed. At the pleading stage,
                                                                            ostate
a complaint "must contain sufficient factual matter, accepted as true, to          a claim to relief
that is plausible on its face."'Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic
Corp. v. Twombly, 550 U.S. 544,570 (2007)). "[W]here the well-pleaded facts do not permit the
court to infer more than the mere possibility of misconduct, the complaint has alleged - but it has
not show[n] - that the pleader is entitled to relief." Iqbal, 556 U.S. at 679 (citation and internal
quotation marks omitted).

       Here, the Amended Complaint is bereft of any factual allegations that could support
claims under 42 U.S.C. $1988, New York Correction Law $ 725, New York State Executive
Law Article 15 Section 290 et seq., New York Labor Law Section 740, New York State
Constitution Article l, Section 6, and Title 8 of the Administrative Code of the City of New
York, Section 8-107(l)(a).

       Accordingly, the DOE Defendants respectfully request             a pre-motion    conference
regarding their anticipated motion to dismiss the Amended Complaint.




                                                                        J. Profeta
                                                             Assi stant Corporation Counsel




                                                 J
